Citation Nr: 1200133	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral foot and ankle pain with degenerative joint disease (DJD), to include as secondary to the Veteran's service-connected back disability, has been received.

2.  Entitlement to service connection for bilateral foot and ankle pain with DJD, to include as secondary to the Veteran's service-connected back disability.

3.  Whether new and material evidence to reopen a claim for service connection for otitis media of the left ear has been received.

4.  Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine.

5.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative disc and joint disease of the lumbosacral spine., to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, and from August 1979 to August 1996. 

A claim for service connection for bilateral foot and ankle pain with DJD was previously denied by the RO in a June 1997 rating decision.  Although notified of the denial, the Veteran did not appeal.  Similarly, a claim for service connection for otitis media of the left ear was denied by the RO in a January 1969 rating decision, which the Veteran also did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, denied the petition to reopen claims for service connection for bilateral foot and ankle pain with DJD and otitis media of the left ear, as well as the Veteran's claims for a rating in excess of  10 percent for degenerative disc and joint disease of the lumbosacral spine, and in excess of 10 percent for bilateral hearing loss.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008 , and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.
The Board notes that in a December 2009 rating decision, the RO recharacterized the Veteran's low back disability from chronic lumbosacral strain with degenerative osteophytes, to, degenerative disc and joint disease of the lumbosacral spine, as presently captioned.  In this rating decision, the RO also increased the rating for the Veteran's low back disability to 20 percent, effective from the date of claim.  Although the RO has been granted a higher rating for the Veteran's low back disability, inasmuch as higher ratings for this disability are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In this vein, the Board notes that given the December 2009 rating decision awarding the Veteran a higher rating for his low back disability, the RO considered the claim granted and did not include it in the December 2009 Supplemental SOC (SSOC).  The Board finds, however, that this has caused no prejudice to the Veteran as the claim was nonetheless readjudicated at the same time as the rest of the appeal, albeit in a rating decision.  

Additionally, for reasons expressed in more detail, below, the Board has also recharacterized the Veteran's claim for an increased rating for degenerative disc and joint disease of the lumbosacral spine as encompassing a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2011).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that in conjunction with the above-captioned matters, an appeal of the issue of entitlement to service connection for tinnitus was also initiated by the Veteran.  The claim was subsequently granted in a rating decision of December 2009.  It is not in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board additionally notes that while the Veteran's claim regarding otitis media of the left ear was not included on his VA Form 9, the RO subsequently readjudicated the claim in the December 2009 SSOC.  As the Veteran has been led to believe the claim has been perfected and is in appellate status, the Board will adjudicate it below.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

On his July 2008 VA Form 9, the Veteran indicated that he desired a Board hearing at his local VA office.  Accordingly, an April 2010 letter informed the Veteran that his hearing was scheduled in May 2010.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Recently, in the RO's December 2009 SSOC, the RO addressed the claims for service connection for a bilateral foot and ankle disability and otitis media of the left ear on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received, the Board has characterized the issues involving the Veteran's bilateral foot and ankle disability and otitis media of the left ear as set forth on the title page.  

In so doing, the Board has considered the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for his bilateral foot and ankle disability and otitis media of the left ear on the bases that there was no medical evidence of a current disability, or evidence linking his disability to disease or injury incurred or aggravated in service.  As the present appeal involves exactly the same disabilities that were formerly adjudicated, namely, bilateral foot and ankle pain with DJD and otitis media of the left ear, the present claims cannot constitute a different diagnosed disease or injury. 

The Board also has considered the fact that the previous decision denied service connection for a bilateral foot and ankle disability as not incurred or aggravated during service.  In the present appeal, the Veteran has specifically asserted that this disability is secondary to his service-connected back disability.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, therefore, that the Veteran's current claim for service connection for bilateral foot and ankle pain with DJD is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection, regardless of the Veteran's current theory regarding a nexus to service.  

The Board's decision addressing the request to reopen the claim for service connection for a bilateral foot and ankle disability and the claims for increased ratings for the Veteran's low back disability and bilateral hearing loss is set forth below.  The claim for entitlement to service connection for a bilateral foot and ankle disability, on the merits, as well as the claim for new and material evidence for otitis media of the left ear  and entitlement to a TDIU are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a June 1997 rating decision, the RO denied service connection for bilateral foot and ankle pain with DJD; although notified of the denial in a June 1997 letter, the Veteran did not initiate an appeal. 

3.  Evidence associated with the claims file since the June 1997 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral foot and ankle pain with DJD.

4.  The Veteran's degenerative disc and joint disease of the lumbosacral spine is manifested by complaints of pain with forward flexion greater than 30 degrees; the weight of the competent medical evidence indicates that the Veteran does not have separately compensable neurological manifestations for which service connection has not already been established, and there is no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks during a 12-month period.

5.  Pertinent to the April 2007 claim for increase, audiometric testing reveals no worse than Level V hearing in the right ear and Level IV hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The June 1997 rating decision in which the RO denied service connection for bilateral foot and ankle pain with DJD is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the June 1997 denial is new and material, the criteria for reopening the claim for service connection for bilateral foot and ankle pain with DJD are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).

3.  The criteria for a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2011).

4.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, in an August 2009 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for a higher rating and service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the August 2009 letter, and opportunity for the Veteran to respond, the December 2009 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, with specific regard to the new and material evidence claim adjudicated below, given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  Kent v. Nicholson, 20 Vet. App. 1 (2010).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of September 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  

The Board notes that the claims file was not made available to the September 2009 VA examiners.  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in evaluating claims for increase, it is the Veteran's current level of disability that is at issue.  Here, the VA examiners thoroughly assessed the manifestations of the Veteran's service-connected disabilities and the reports provide the medical information needed to address the rating criteria relevant to the Veteran's claims.  The applicable and appropriate history was recorded and there is no showing that the examination reports provide a substantially different picture of the Veteran's disabilities than the evidence in the claims file.  All diagnostic testing necessary for assessing the current status of the Veteran's disabilities was conducted, and all subjective and objective symptomatology was described.  The medical examiners' findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's present level of impairment.  See Nieves, 22 Vet. App. at 304.  The Board finds that the September examination reports are adequate for schedular consideration, and that, on these facts, further examination is not warranted.  For all of these reasons, the Board also finds that no additional RO action to further develop the record on the claims adjudicated below is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the RO denied the Veteran's claim for service connection for bilateral foot and ankle pain with DJD in June 1997.  

The evidence of record at the time consisted of service treatment records, VA treatment records, and VA examination reports.  The basis for the RO's June 1997 denial was that the evidence did not show evidence of a current diagnosis of the condition or its possible relationship to service.  The RO found that despite service treatment records documenting foot and ankle problems, on VA examination in December 1996 a current diagnosis was not rendered.  X-rays of the feet and ankles taken on VA examination did not show degenerative joint disease.  An examination of the bilateral feet and ankles was normal.  The ankles had normal inversion, eversion, dorsiflexion, and plantar flexion.  There was no evidence of ankle instability, loss of arches, spasms of the plantar muscles, or evidence of skin infection.  The Veteran's gait was normal and he did not limp. 

The Veteran did not initiate an appeal with the June 1997 RO decision.  See 38 C.F.R. § 20.200 (2011).  The RO's June 1997 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
      
The present appeal was initiated in 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's June 1997 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since June 1997 includes VA treatment records and lay statements submitted by or on behalf of the Veteran.  At the time of the June 1997 rating decision, there was evidence that the Veteran suffered from knee and ankle problems during service; however, there was no evidence of a current disability, or of a nexus to service.  The additionally received treatment records, specifically, an x-ray report of May 2005, reflects a current diagnosis of bilateral first metatarsus adductus and hallux valgus of a moderate nature bilaterally.  Bilateral bunions were also detected on both of the Veteran's feet in the x-ray report but this is a disability for which service connected has already been denied in an unappealed July 2005 rating decision.  Additionally, in a January 2007 VA treatment record the Veteran was diagnosed with probable gout of the right ankle.  The Veteran was found to have ankle effusion with exquisite tenderness to even mild tough over the right ankle to the top of the foot.
  
The Board finds that the evidence is "new" in that it was not before agency decisionmakers at the time of the June 1997 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it establishes the presence of a current disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral foot and ankle pain with DJD.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral foot and ankle pain with DJD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

	A.  Degenerative Disc and Joint Disease of the Lumbosacral Spine

Historically, by an unappealed rating action of June 1997, the RO granted service connection for a chronic lumbosacral strain, and assigned an initial 20 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective September 1, 1996.  In a rating decision of April 2003, the Veteran's rating for his chronic lumbosacral strain was increased to 10 percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective May 31, 2002.  At that time the RO recharacterized the disability from chronic lumbosacral strain  to chronic lumbosacral strain with degenerative osteophytes.
On April 18, 2007, the RO received additional evidence and readjudicated the Veteran's chronic lumbosacral strain, among other disabilities.  Subsequently, in a June 2007 rating decision, the subject of this appeal, the RO continued the 10 percent rating, pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The change in the diagnostic code number reflects the code assigned to lumbosacral strain under the version of the regulations now in effect.

In a January 2009 rating decision, a temporary total evaluation was assigned to the Veteran's low back disability due to surgical or other treatment necessitating convalescence.  This temporary total rating was assigned from October 24, 2008 to November 30, 2008.  The Veteran's 10 percent rating was resumed as of December 1, 2008.

In a December 2009 rating decision, the RO recharacterized the Veteran's low back disability from chronic lumbosacral strain with degenerative osteophytes to degenerative disc and joint disease of the lumbosacral spine.  In this rating decision, the RO also increased the rating for the Veteran's low back disability to 20 percent, effective from April 18, 2007, the date of claim.  The RO additionally assigned separate ratings for the neurological manifestations of the Veteran's low back disability, namely, radiculopathy of the legs, also effective from April 18, 2007.  

Effective September 26, 2003, the criteria for rating disabilities of the spine were revised.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  As the present appeal arises from the RO's receipt of additional evidence in April 2007, only these revised criteria are applicable in the Veteran's appeal.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

During the course of this appeal, the Veteran received VA treatment and was afforded VA examinations to evaluate his degenerative disc and joint disease of the lumbosacral spine.  As noted above, from October 24, 2008 to November 30, 2008 the Veteran was in receipt of a temporary evaluation of 100 percent for his low back disability following surgery.  As such, evidence dated from this time will not be considered in adjudicating the claim below since the Veteran was already receiving the maximum evaluation possible.

On VA examination in September 2009 the Veteran reported low back pain.  There was no evidence of incapacitating episodes.  On examination there was guarding and tenderness, but no spasm, atrophy, or weakness.  The Veteran's posture was normal.  His gait was abnormal and he had some spinal curvatures, including kyphosis and lumbar lordosis, but not gibbus, lumbar flattening, a list, or scoliosis.  His range of motion included flexion to 43 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  There was pain with motion.  The joint function was not additionally limited by pain after repetitive use.  The joint function was not additionally noted to be limited by fatigue, weakness, a lack of endurance, or incoordination after repetitive use.  There was no additional limitation in degrees for range of motion found following repetitive testing.  Degenerative changes of the sacroiliac joint and lumbar spine were seen with imaging.  The Veteran diagnosed degenerative disc and joint disease of the lumbosacral spine with radicular symptoms to the bilateral lower extremities.
In a January 2009 VA treatment record, the Veteran was assessed with back pain and was directed to continue following up with neurosurgery for his radicular symptoms, following an October 2008 placement of a thoracic spinal cord simulator.  In February 2008 he complained of pain and was diagnosed with lumbar spondylosis.  On a Magnetic Resonance Imaging (MRI) study conducted in December 2007, he was found to have mild degenerative changes of the lumbar spine without stenosis.  In a treatment record of November 2007, the Veteran complained of low back pain, and was found to have DJD of the facet joints.  In a separate November 2007 treatment record, he was noted to use a cane for ambulation due to problems in his right leg.  His gait was stable and balanced.  He complained of low back pain but stated that he had some relief with a temporary spinal stimulator.

On x-rays in October 2007, the Veteran was found to have minimal dextroscoliosis of the thoracic spine, without evidence of compression fractures.  The x-rays also showed minimal osteophytes of the mid thoracic vertebral bodies.  On MRI in May 2007 he was diagnosed with mild lower lumbar spondylosis without spinal stenosis or significant neural foramina narrowing.  In January 2007 he complained of lower back pain radiating down his right leg with tingling and numbness.  On review of imaging studies in October 2006, the Veteran was found to have some lateral disk herniation at L4-L5 and L5-S1.  On MRI in September 2006 he was diagnosed with mild lower lumbar spondylosis without spinal stenosis or significant neural foramina narrowing.  In July 2006 he sought treatment for back pain and radiculopathy.  He was found to have an antalgic gait and walked with a cane.  He was diagnosed with lumbar disc disease. 

In a number of medical reports from Kenner Army Medical Center, including those of March 2008, February 2008, and January 2008, December 2006, and May 2006, no musculoskeletal abnormalities were noted.  In an October 2007 report from Kenner Army Medical Center, the examiner stated that no abnormalities of the lumbar/lumbosacral spine were found.  The Veteran reported chronic back pain in a September 2006 record from this facility.

Collectively, the aforementioned evidence reflects that the medical evidence provides no basis for assignment of more than a 20 percent rating under the General Rating Formula.  There no showing that the Veteran's lumbar spine disability was manifested by forward flexion of 30 degrees or less, or ankylosis.  Range of motion testing during the September 2009 VA examination revealed forward flexion to 43 degrees.  Ankylosis is not supported by the Veteran's range of motion on VA examination in September 2009, or by any evidence in the treatment notes of record.  As such, the Board finds that the criteria for a rating in excess of 20 percent are not met.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In reaching the above-noted conclusion, the Board has, consistent with DeLuca, considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45; however, the pertinent medical evidence reflects that the assigned 20 percent rating properly compensates the Veteran for the extent of any such loss during the period in question.  In this regard, on VA examination in September 2009, while there was pain with motion, the joint function was not additionally limited by pain after repetitive use.  The joint function was not additionally found to be limited by fatigue, weakness, a lack of endurance, or incoordination after repetitive use.  There was no additional limitation in degrees for range of motion noted following repetitive testing.  Thus, there is no medical evidence that the Veteran's pain or incoordination was so disabling as to effectively result in flexion limited to 30 degrees or less, as required for assignment of the next higher rating under the General Rating Formula.  (The Board notes, parenthetically, that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a).

The Board also has considered that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected for degenerative disc and joint disease of the lumbosacral spine.  In this case, however, the weight of the competent medical evidence does not support that a finding that the Veteran has any separately ratable neurological manifestations of his for degenerative disc and joint disease of the lumbosacral spine for which he is not already service connected.  In this regard, as noted above, the Veteran was awarded service connection for the radiculopathy in his bilateral lower extremities in an unappealed December 2009 rating decision.  There are no other neurological manifestations of his degenerative disc and joint disease of the lumbosacral spine.  As evident from the evidence outlined above, the Veteran's radiculopathy of the lower extremities is the predominant manifestation of his low back disability.  In addition to this symptomatology, on VA examination in September 2009, the Veteran reported a history of urinary incontinence, erectile dysfunction, and left foot weakness.  The examiner, however, specifically determined that these problems are unrelated to the Veteran's low back disability.  Rather, these symptoms were attributed to the Veteran's, history of kidney stones and a 1998 diagnosis of diabetes mellitus with an onset of erectile dysfunction four years prior.  His left foot weakness was noted to have been present since active duty in 1988, and of unclear etiology.

Further, there is no medical evidence that the Veteran's service-connected degenerative disc and joint disease of the lumbosacral spine would warrant a rating in excess of 20 percent on the basis of incapacitating episodes.  Pursuant to Diagnostic Code 5243, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The medical evidence here does not indicate any bed rest prescribed by a physician, let alone for a total period of at least four weeks in the a 12-month period, as required for a higher rating under the above-noted criteria.  In reaching this conclusion, the Board has considered the fact that, during the September 2009 VA examination, the Veteran described severe flare-ups of pain lasting one to two days.  However, these flare-ups were noted to occur less than yearly and the Veteran did not indicate, nor do the treatment records reflect, that bedrest has ever been prescribed by a physician.  Significantly, in describing his treatment during the September 2009 VA examination, he denied any treatment by a doctor in the past 12 months other than maintenance of the 2008 spinal cord stimulator implant, and a prescription of Amitriptyline.  In the absence of any medical evidence of bedrest, prescribed by a physician, for at least 4 weeks during the past 12 months, the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes are also not met.  Additionally, the Board is cognizant that the Veteran may manifest disc disease in more than one spinal segment, but the effects of this are not "clearly distinct," as is required in order to rate each segment separately under the regulation.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 2.  Indeed, the medical record makes no such distinction whatsoever.  

As a final point, the Board notes that, the Veteran's own assertions, and those of his representative, advanced in written statements, have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's degenerative disc and joint disease of the lumbosacral spine.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding, "a layperson is generally not capable of opining on matters requiring medical knowledge.")  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, the persuasive evidence indicates that the Veteran's degenerative disc and joint disease of the lumbosacral spine is consistent with the presently assigned 20 percent rating.

For all the foregoing reasons, the Board finds that there is no basis for the assignment of a rating in excess of 20 percent or a staged rating under the applicable rating criteria, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Bilateral Hearing Loss

Historically, in an unappealed rating decision of January 1969, the RO granted service-connection for left ear hearing loss, and assigned an initial 0 percent (noncompensable) rating effective April 12, 1968.   In a May 1973 confirmed rating decision, which the Veteran appealed, the RO continued the noncompensable rating for the Veteran's left ear hearing loss.  In a December 1974 Board decision, entitlement to a compensable rating for left ear hearing loss was denied.  In a June 1997 rating decision, an increased rating for left ear hearing loss was again denied, and entitlement to service connection for right ear hearing loss was deferred.  

In a rating decision of February 1998, the RO granted service-connection for right ear hearing loss, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100, effective September 1, 1996.  In a rating decision of April 2003, the Veteran's bilateral hearing loss rating was increased to 10 percent, effective May 31, 2002.  

On April 18, 2007, the RO received additional evidence and readjudicated the Veteran's bilateral hearing loss, among other disabilities.  In a subsequent June 2007 rating decision, the subject of this appeal, the RO continued the 10 percent rating, pursuant to the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Records of VA treatment reflect that the Veteran underwent audiological evaluation in September 2009.  On audiological testing, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
RIGHT
25
60
80
75
LEFT
55
50
70
75

Pure tone threshold averages were 62.5 decibels (dB) in the right ear and 60 dB in the left ear. Speech discrimination scores were 72 percent in the right ear and 76 percent in the left ear.  The examiner diagnosed the Veteran with moderately severe to severe sensorineural hearing loss of the right ear, and moderate to severe mixed hearing loss of the left ear.  His speech discrimination ability was characterized as moderately impaired in the right ear and mildly impaired in the left ear.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the puretone threshold averages on audiological testing in September 2009, when applied to Table VIA, reveal Level V hearing in the right ear and Level IV hearing in the left ear.  Combining Level V hearing for the right ear and Level IV hearing for the left ear according to Table VII reveals a 10 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Because these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

The Board notes that the majority of treatment records contained in the portion of the claims file pertinent to the present claim for an increased rating involve the Veteran's low back disability and his associated radiculopathy.  Little other evidence addresses the Veteran's hearing loss disability.  In a July 2006 treatment record from Kenner Army Medical Center, the examiner indicated that no hearing loss was present.  On VA hearing aid evaluation in October 2007, the Veteran was found to have mild to severe bilateral hearing loss.  While his hearing impairment was assessed, the numerical findings necessary for application of 38 C.F.R. § 4.85, Diagnostic Code 6100 are not contained in the report.  Speech discrimination scores were reported as 100 percent in the right ear, and 80 percent in the left ear, but without average hearing threshold levels, this information is insufficient for rating purposes.

For all of these reasons, the Board finds that a rating in excess of 10 percent for bilateral hearing loss is not warranted.

The Board notes that neither the Veteran nor his representative have made any contentions regarding the difficulties that the Veteran experiences as a result of bilateral hearing loss.  During the course of this appeal, the Veteran has not offered any statement about the effects of his hearing loss whatsoever.  Nonetheless,
it must be noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in these matters and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

As a final point, the Board recognizes that in the September 2009 audiological evaluation report, the audiologists did not discuss the functional effects of the Veteran's bilateral hearing loss.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative have asserted the Veteran's entitlement to an extra-schedular rating for bilateral loss and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.

For all the foregoing reasons, there is no basis for staged rating of the Veteran's bilateral hearing loss, pursuant to Hart, and the claim for a higher rating must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not for application in this claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for bilateral foot and ankle pain with DJD has been received, to this limited extent, the appeal is granted.

A rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine is denied.

A rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

With regard to the Veteran's claim for a bilateral foot and ankle disability, the Board finds that RO development of the claim for service connection, on the merits, is necessary.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Here, as noted above, x-rays taken in May 2005 document abnormalities of the Veteran's feet.  Specifically, he was diagnosed with bilateral first metatarsus adductus and hallux valgus of a moderate nature bilaterally.  Additionally, he was diagnosed with probable gout of the right ankle in January 2007.

As for the in-service incurrence of this disability, the Veteran's service treatment records document numerous complaints relating to his feet and ankles.  For example, a right ankle sprain was noted in April 1988.  He sought treatment for ankle pain in August 1987.  In records dating from September 1988 to October 1988 he complained of pain in the feet and ankles and was diagnosed with plantar fasciitis.  He was placed on physical profile for ankle instability in September 1988.  He was diagnosed with bilateral pes planus in May 1989.  He was treated for ankle pain again in April 1989 and August 1991.  In June 1992 he was diagnosed with plantar fasciitis.  In January 1995 the Veteran complained of bilateral foot and ankle pain.  In separate January 1995 treatment reports he was diagnosed with DJD of the bilateral ankles and traumatic pes planus.  In May 1996 he had pain and swelling of the right ankle.  

The in-service foot and ankle problems, taken together with the current pathology suggests that Veteran may have disability related to service.  However, the record includes no actual opinion addressing the medical relationship, if any, between the Veteran's current foot and ankle disability, and service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for bilateral foot and ankle pain with DJD (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

With regard to entitlement to a TDIU, the Board's review of the claims file reveals that further RO action on the claim, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) . 

In this case, the Veteran is in receipt of a 60 percent combined rating, which does not arise from a single service-connected disability.   Consequently, the percentage requirement of 4.16(a) has not been met. However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.

Here, in the Veteran's VA Form 9, he appears to raise a claim for a TDIU.  The Veteran noted that he believed he should have a higher rating, as his degenerative disc and joint disease of the lumbosacral spine does not allow him to work.  He reported to the September 2009 VA examiner that he had been laid off and was told he would not be hired because he uses a crutch.  The September 2009 VA audiologist also reported that his service-connected bilateral hearing loss has significant effects on his occupation.

Given the Veteran's request for a total rating, and the evidence indicating that the Veteran may be unemployable, on these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for degenerative disc and joint disease of the lumbosacral spine.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in Richmond. While the claims file currently includes treatment records dated to January 2009, more recent treatment records may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Richmond VAMC any records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

With regard to the issue of whether new and material evidence has been received to reopen the claim for service connection for the left ear, the Board notes that the Court has held that a claimant must be notified of both the criteria to reopen a claim for service connection-to include a discussion of the basis for the prior denial-as well as the criteria to establish the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the August 2009 letter sent to the Veteran contains neither a discussion of what is needed to reopen the claim for service connection for otitis media of the left ear, in light of the prior deficiencies in the claim, nor the legal definition of new and material evidence.  No mention of new and material evidence is made whatsoever, and the RO made no reference to the prior final denials of January 1969 or June 1997, to include the bases for these denials.  None of the requirements set forth in the Kent decision are met by this letter.  Accordingly, this claim must be remanded for Kent-compliant notice. 

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected degenerative disc and joint disease of the lumbosacral spine.
 
2.  The RO should obtain from the Richmond VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since January 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The letter must explain what type of evidence is needed to reopen the claim for service connection for otitis media of the left ear, as well as what is needed to establish the underlying claim for service connection. The RO should provide notice as to the reasons for the prior denial of the claim, specifically and precisely addressing the element(s) required to establish service connection that was/were found insufficient in the previous denial of the claim, and of the legal definitions of new and material evidence, as required by the Kent decision (cited to above).

The RO's letter must also specifically explain how to establish entitlement to a TDIU, to include on an extra- schedular basis pursuant to 38 C.F.R. § 4.16(b). 
 
The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify the Veteran's current foot and ankle disabilities.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability (a) had its onset in service; or (b) was caused or is aggravated (worsened beyond natural progression) by service-connected disability-in particular, a low back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if deemed warranted), the RO should readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination for his bilateral foot and ankle pain with DJD, in adjudicating these claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate the claims in light of pertinent evidence and legal authority (to particularly include current 38 C.F.R. § 3.310 for the bilateral foot and ankle pain with DJD claim and 38 C.F.R. 4.16(b) for the TDIU claim.)

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


